Title: From Thomas Jefferson to St. John de Crèvecoeur, 9 August 1788
From: Jefferson, Thomas
To: Crèvecoeur, Michel Guillaume St. John de


          
            
              Dear Sir
            
            Paris Aug. 9. 1788.
          
          While our second revolution is just brought to a happy end with you, yours here is but cleverly under way. For some days I was really melancholy with the apprehensions that arms would be appealed to, and the opposition crushed in it’s first efforts. But things seem now to wear a better aspect. While the opposition keeps at it’s highest wholsome point, government, unwilling to draw the sword, is not forced to do it. The contest here is exactly what it was in Holland: a contest between the monarchical and aristocratical part of the government for a monopoly of despotism over the people. The aristocracy in Holland, seeing that their common prey was likely to escape out of their clutches, chose rather to retain it’s former portion and therefore coalesced with the single head. The people remained victims. Here I think it will take a happier turn. The parliamentary part of the aristocracy is  alone firmly united. The Noblesse and clergy, but especially the former are divided partly between the parliamentary and the despotic party, and partly united with the real patriots who are endeavoring to gain for the nation what they can both from the parliamentary and the single despotism. I think I am not mistaken in believing that the king and some of his ministers are well affected to this band: and surely that they will make great cessions to the people rather than small ones to the parliament. They are accordingly yielding daily to the national reclamations, and will probably end in according a well tempered constitution. They promise the states general for the next year and we have reason to believe they will take place in May. How they will be composed, and what they will do, cannot be foreseen. Their convocation however will tranquillize the public mind in a great degree, till their meeting. There are however two intervening difficulties. 1. Justice cannot till then continue completely suspended as it now is. The parliament will not resume their functions but in their entire body. The baillages are afraid to accept of them. What will be done? 2. There are well-founded fears of a bankruptcy before the month of May. In the mean time the war is spreading from nation to nation. Sweden has commenced hostilities against Russia; Denmark is shewing it’s teeth against Sweden; Prussia against Denmark, and England too deeply engaged in playing the back-game to avoid coming forward and dragging this country and Spain in with her. But even war will not prevent the assembly of the States general, because it cannot be carried on without them. War however is not the most favorable moment for divesting the monarchy of power. On the contrary it is the moment when the energy of a single hand shews itself in the most seducing form.
          Your friend the Countess D’Houdetot has had a long illness at Sanois. She was well enough the other day to come to Paris and was so good as to call on me, as I did also on her, without finding each other. The Dutchess Danville is in the country altogether. Your sons are well. Their master speaks very highly of the genius and application of Aly, and more favorably of the genius than application of the younger. They are both fine lads, and will make you very happy. I am not certain whether more exercise than the rules of the school admit would not be good for Aly. I confered the other day on this subject with M. le Moine, who seems to be of that opinion, and disposed to give him every possible indulgence.
          A very considerable portion of this country has been desolated by a hail. I considered the newspaper accounts of hailstones  of 10. pounds weight as exaggerations. But in a conversation with the Duke de la Rochefoucaut the other day, he assured me that tho’ he could not say he had seen such himself, yet he considered the fact as perfectly established. Great contributions public and private are making for the sufferers. But they will be like the drop of water from the finger of Lazarus. There is no remedy for the present evil, nor way to prevent future ones but to bring the people to such a state of ease as not to be ruined by the loss of a single crop. This hail may be considered as the coup de grace to an expiring victim. In the arts there is nothing new discovered since you left us which is worth communicating. Mr. Payne’s iron bridge was exhibited here with great approbation. An idea has been encouraged of executing it in three arches at the King’s garden, but it will probably not be done. I am with sentiments of perfect esteem & attachment Dear Sir Your most obedient & most humble servt.,
          
            
              Th: Jefferson
            
          
        